NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
C. BROWN LINGAMFELTER,
Appellan,t, 1
V.
DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,
Appellee, V
AND `
MEADWESTVACO PACKAGING SYSTEMS, LLC,
Appellee,
AND
GRAPHIC PACKAGING INTERNATIONAL, INC.,
Appellee.
2011-1449
(Reexaminati0n N0s. 95f000,066 & 95/000,()69)
Appeal from the United States Patent and Traden1ark
Of£ice, Board of Patent AppeaIs and Interferences.
ON MOTION

2
ORDER
C. Br0Wn Lingamfe1ter moves without opposition for
leave to Ele a statutory addendum to his brief
Upon consideration thereof
I'1‘ ls ORDERED THAT:
The motion is granted
JAN 3 1 2012
Date
Danie1D. Chapman, Esq
Raym0nd T. Chen, ESq.
JameS F. Vaughan, ESq.
R. Bruce Bower, Esq.
CCf
FOR THE COURT
lsi J an HQrba1y
J an Horba1y
Clerk
Fl LED
.COURT 0F APPEALS FOB
u'STHE FEDERAL C!RCU1T
821 JAN 31t2012
JAN HORBAl.V
CLERK